F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     February 9, 2007
                             FO R TH E TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                       Clerk of Court

    B ON N IE M ER AO U ,

              Plaintiff-Appellant,

    v.                                                  No. 06-5051
                                                  (D.C. No. 04-CV-102-EA)
    TH E W ILLIA M S C OM PA N Y LONG                   (N.D. Okla.)
    TERM DISABILITY PLAN, Sued as:
    The W illiams Companies, Inc.
    Long-Term Disability Plan,

              Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before KELLY, L UC ER O, and HA RTZ, Circuit Judges.




         Bonnie M eraou appeals the district court’s January 20, 2006, judgment

affirming the decision by the Administrative Committee of The W illiams

Company (“TW C”) Long-Term Disability Plan (the “Plan”) terminating




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
M s. M eraou’s long-term-disability (LTD) benefits under the Plan. W e exercise

jurisdiction under 28 U.S.C. § 1291, and affirm.

      I. Background

      M s. M eraou was hired by TW C in 1987 as a systems analyst. During her

employment at TW C, she became a participant in the Plan, which provides LTD

benefits to eligible participants. 1 In 1992 she began receiving LTD benefits under

the Plan, based on diagnoses of fibromyalgia, osteoarthritis, cervical facet

atropathy, migraine headaches, and depression. She continued to receive these

benefits until they were terminated in August 2002. On September 18, 1994,

M s. M eraou was approved for social security disability benefits, which w ere

awarded retroactively to July 1992.

             a. Provisions of Plan

      The Plan defines “Total Disability” in pertinent part as follow s:

      “Totally Disabled” or “Total Disability” means, [after the]
      twenty-four (24) month [elimination] period . . . the inability of such



1
       References to specific provisions of the Plan are to the January 1, 2002,
version of the Plan, and amendments thereto, contained in the administrative
record and provided to us as part of Appellant’s Supplemental Appendix. The
district court, and both parties in their appellate briefs, have cited this version of
the Plan for its relevant terms. The 2002 version of the Plan specifically provides
that “[a]ny individual who participated in the Prior Plan on December 31, 2000,
and who was Totally Disabled on such date, shall continue to participate under
this Plan” in accordance with its provisions. Aplt. Supp. App., Vol. II, at 405.
The Supplemental Appendix volumes are paginated as follows: “BM /TW C.####”,
where “####” represents the page number within the appendix. W e have
abbreviated the numbering by deleting the reference to “BM /TW C.”

                                         -2-
       Participant, based upon conclusive medical evidence, to engage in
       any gainful occupation for which he or she is reasonably fitted by
       education, training or experience, as determined by the Plan
       Administrator.

Aplt. Supp. App., Vol. II, at 403-04. A totally disabled participant is entitled to

payment of monthly disability benefits, but such disability benefits may terminate

if the Participant ceases to be totally disabled. They may also terminate if the

Participant fails to provide evidence that she remains under a physician’s care, or

if she fails to provide current medical information regarding the condition of her

health. Specifically, paragraph 3.10.2 of the Plan provides:

       The Plan Administrator shall from time to time and in any event at
       least every two (2) years require any Participant who shall be
       receiving M onthly Disability Payments to provide to the Plan
       Administrator current medical information from his physician, or
       physicians the Plan Administrator selects, regarding the condition of
       his health, including evidence of such Participant’s continued Total
       Disability. Unless a Participant within a reasonable period of time
       complies with a request of the Plan Administrator to be provided
       with such information, the Plan Administrator may terminate the
       Participant’s M onthly Disability Payments.

Id. at 417. Paragraph 3.10.4 further provides:

       W hile receiving M onthly Disability Payments, a Participant shall
       remain under the regular and appropriate care and treatment of a
       qualified Physician and, upon request of the Plan Administrator, shall
       provide evidence thereof satisfactory to the Plan Administrator. If a
       Participant fails either to remain under such care or to provide such
       evidence, the Plan A dministrator may terminate such Participant’s
       M onthly Disability Payments.

Id. at 418.




                                          -3-
             b. Procedural H istory

                   1. Initial Denial

      On February 27, 2002, the claims administrator for the Plan, Kemper

National Services of Kemper Insurance Companies (K emper), 2 requested certain

updated medical information from M s. M eraou. According to a July 3, 2002,

letter to M s. M eraou from Kemper, this request asked her to supply “an Attending

Physician Statement along with six month[s] of Current office, surgery, therapy,

treatment and/or chart notes, along with medical documentation from your

treating physicians, i.e., labs, blood work, physical exam, M RI/x-ray results and

any other diagnostic test results pertaining to the condition for which you are

currently treated for from Dr. W eldon and Dr. Tom[ecek].” Id., Vol. I, at 67-68.

In response M s. M eraou supplied an attending physician’s statement from

Dr. W eldon. The statement, however, was not accompanied by the requested

progress notes.

      On April 24, 2002, Kemper requested that M s. M eraou make an

appointment with Dr. Tomecek, as TW C had prepaid for an attending physician’s

statement and six months of current progress notes from him. On M ay 16, 2002,

M s. M eraou advised Kemper that a new physician, Dr. Anthony, was treating her,




2
    Kemper is now known as “Broadspire.” But because it was known as
Kemper during the time period in question, we continue to refer to it as
“Kemper.”

                                        -4-
and that she would have him send six months of progress notes. As of July 3,

2002, however, she had not supplied the attending physician’s statements and

progress notes from Drs. Tomecek and Anthony, or the progress notes from

Dr. W eldon. Kemper warned her that if she failed to supply this information by

July 30, 2002, her disability benefits would be terminated effective August 5,

2002. W hen the documents were not received by August 6, 2002, Kemper

unsuccessfully attempted to reach M s. M eraou by telephone. By letter dated

August 7, 2002, Kemper notified M s. M eraou that her LTD benefits had been

terminated effective August 1, 2002, because of her failure to supply the

requested information.

                   2. First-level Appeal

      Kemper received M s. M eraou’s first-level administrative appeal on

August 29, 2002. On September 17, 2002, M s. M eraou faxed to Kemper three

medical records to be considered in connection with her appeal: an initial-office-

visit-and-evaluation report from Dr. Tomecek dated January 22, 2001; an

operative report from Dr. Tomecek dated February 9, 2001; and a letter from

Dr. W elden to Kemper’s Appeals Division dated August 22, 2002, concerning

M s. M eraou’s diagnoses and treatment. In addition, on August 16, 2002,

Dr. W elden telephoned in a report to the Appeals Division, which reached them

before the appeal had actually been filed. On September 23, 2002, Kemper wrote




                                        -5-
to M s. M eraou, requesting a 30-day extension to supply her with a written

decision, in order to permit K emper to review all the information in her file.

      At this point in the appeals process, the emphasis seems to have expanded

from the procedural issue of M s. M eraou’s failure to supply the requested medical

records to include the additional, substantive question of whether she remained

disabled. Thus, on September 23, 2002, Kemper referred the case to a consulting

physician specializing in internal medicine and endocrinology, Dr. Tamara

Bowman, to prepare a peer-to-peer review designed to answer the following

question: “Does the medical evidence submitted support a disability from 8/1/02?

If does not support, please indicate detailed reasons why and what can be sent on

appeal that would support a functional impairment.” Aplt. Supp. App., Vol. I, at

234. After examining statements from M s. M eraou, medical records from

Dr. W elden and Dr. Royal, an anaesthesiologist, and clinical records from the

W elfit M edical Clinic and the Pain Evaluation and Treatment Center,

Dr. Bowman determined that the evidence “[f]ail[ed] to support [disabling]

functional impairment(s),” id. She suggested that “[i]f additional documentation

were to be submitted on appeal, then a functional capacity evaluation and recent

comprehensive musculoskeletal, joint, and neurologic examinations would be

most relevant.” Id. at 237.

      On October 28, 2002, Kemper requested an additional 30-day extension to

review its file, promising a decision by November 22, 2002. Kemper then

                                         -6-
obtained an employability-assessment report and a labor-market survey, which

indicated that M s. M eraou could do sedentary skilled and semi-skilled work, and

that within 50 miles of her home there were jobs available of the type that she had

previously performed. On December 6, 2002, Kemper notified M s. M eraou that it

had completed its review of her appeal. It upheld the decision to deny her LTD

benefits, because of “a lack of medical evidence to support [her] inability to

perform sedentary work.” Id. at 256.

                   3. Second-level Appeal

      M s. M eraou obtained the services of counsel, who submitted a second-level

appeal (motion for reconsideration) on January 22, 2003. M s. M eraou requested

an extension of 30 days to submit additional evidence and arguments in support of

her appeal. She thereafter requested, and Kemper granted, further extensions to

permit her to submit additional evidence. Kemper granted a final extension to

July 7, 2003, stating that no further extensions would be granted.

      On M ay 29, 2003, M s. M eraou sent Kemper her videotaped statement

together w ith a transcript, and on July 3 she sent records from Dr. Crass, a

psychologist. During July 2003 Kemper obtained additional peer reviews, from a

doctor of internal medicine, Dr. Russell Superfine; a rheumatologist, Dr. Sheldon

Zane; an orthopedic surgeon, Dr. Ira Posner; and a psychologist, Dr. Elana

M endelssohn. Each of these doctors opined, based on a review of M s. M eraou’s

medical records, that she was not disabled. Additionally, by August 4, 2003,

                                         -7-
Dr. Bowman had conducted a supplemental peer review, based on additional

records from Drs. Anthony, W eldon, and Royal, and additional hospitalization

and office-visit notes, that reached the same conclusion as her previous peer

review: M s. M eraou was not functionally impaired.

      On August 13, 2003, M s. M eraou requested an additional delay of

Kemper’s decision for 35 days, in order to obtain a three-day functional capacity

examination. She also requested that Kemper pay for the examination. Kemper

rejected the request for payment but granted the postponement.

      On September 5, 2003, M s. M eraou requested that Kemper further delay its

decision on her claim until its October 2003 meeting. Counsel explained that

M s. M eraou had arranged for neuropsychological testing but would be financially

unable to have a functional-capacity test performed. On October 7, 2003,

M s. M eraou notified Kemper that she had postponed the neuropsychological exam

until October 28, 2003, and requested a delay of the review of her claim until

December 11, 2003.

      On October 28, 2003, M s. M eraou was seen by Dr. Sherman, who

conducted a neuropsychological examination. By November 14, 2003, however,

Kemper had not received the record of this examination, and on that date it

advised M s. M eraou that she should submit the record of the examination by

November 26, 2003, to be available for consideration at the December 11, 2003,

meeting. Kemper stated that if the record were submitted after November 26,

                                        -8-
2003, her appeal would be considered at the January 2004 meeting; and if the

record w as not submitted by December 18, 2003, her appeal would nevertheless

be decided at the January meeting without consideration of the additional

information. M s. M eraou forw arded the record on November 21, 2003.

       On December 11, 2003, the Plan’s Administrative Committee met and

considered M s. M eraou’s appeal. After thoroughly reviewing and discussing the

medical and other evidence provided, the Committee unanimously voted to deny

the appeal. In a letter to M s. M eraou’s attorney, the Committee explained that

based upon its review of the medical information and documentation provided,

“the Committee has concluded that M s. M eraou is capable of engaging in a

gainful occupation as defined in the Plan, and therefore is not ‘totally disabled’

under the Plan’s definition, as applicable to M s. M eraou.” Aplt. Supp. App.,

Vol. II, at 397.

                    4. District-court Review

       The Employment R etirement Income Security Act of 1974 (ERISA)

provides that a plan participant may bring a civil action “to recover benefits due

to him under the terms of his plan, to enforce his rights under the terms of the

plan, or to clarify his rights to future benefits under the terms of the plan.”

29 U.S.C. § 1132(a)(1)(B). Acting under this provision, M s. M eraou filed in

district court a complaint for review of the termination of her LTD benefits.

After analyzing the evidence the court determined that TW C’s decision to

                                          -9-
terminate M s. M eraou’s LTD benefits was supported by substantial evidence and

was not arbitrary and capricious. It therefore upheld the decision terminating

benefits.

      II. Analysis

             a. Standard of Review

      There is no dispute that the Plan expressly gives the Administrative

Committee “sole and absolute discretion” to determine “whether to grant or to

deny any claim for benefits under this Plan.” Aplt. Supp. App., Vol. II, at 424.

“Therefore, we apply an arbitrary and capricious standard to [the Plan]

administrator’s actions.” Allison v. UNUM Life Ins. Co. of Am., 381 F.3d 1015,

1021 (10th Cir. 2004) (brackets and internal quotation marks omitted). “The

district court’s determination of whether a plan administrator’s decision is

arbitrary and capricious is a legal conclusion subject to de novo review.” Rekstad

v. U.S. Bancorp, 451 F.3d 1114, 1119 (10th Cir. 2006).

      “In determining whether [the Administrative Committee’s] decision is

arbitrary and capricious, we consider only the arguments and evidence before the

administrator at the time it made that decision and decide: (1) whether substantial

evidence supported [the administrator’s] decision; (2) whether [the administrator]

based its decision on a mistake of law ; and (3) w hether [the administrator]

conducted its review in bad faith or under a conflict of interest.” Finley v.

Hewlett-Packard Co. Employee Benefits Org. Income Prot. Plan, 379 F.3d 1168,

                                        -10-
1176 (10th Cir. 2004) (internal quotation marks omitted). “The A dministrator’s

decision need not be the only logical one nor even the best one. It need only be

sufficiently supported by facts within his knowledge to counter a claim that it was

arbitrary or capricious. The decision will be upheld unless it is not grounded on

any reasonable basis.” Id. (internal quotation marks omitted).

             b. Substantial Evidence

      M s. M eraou contends that the Administrative Committee’s decision lacked

substantial evidence, “[p]articularly in light of the overwhelming evidence of

disability.” Aplt. Opening Br. at 26. As we have noted, the Administrative

Committee obtained opinions from five consulting physicians who opined that

M s. M eraou had failed to establish a disability under the definition contained in

the Plan. Additionally, Dr. Sherman, the neuropsychologist who conducted an

independent examination on behalf of M s. M eraou, did not expressly find her

disabled from all work. Although he said that “the combination of her ongoing

physical and emotional symptoms likely render her unable to return to her

previous work as a systems analyst,” Aplt. Supp. App., Vol. I, at 11, he added

that further treatment should “enable some degree of vocational functioning” and

that “referral for comprehensive vocational evaluation following appropriate

psychotherapeutic treatment will be helpful in facilitating some type of gainful

employment,” id.




                                        -11-
      The fact that M s. M eraou’s personal physician, Dr. W elden, reached an

opposing conclusion concerning disability is not, in and of itself, a basis for

reversal. See, e.g., Johnson v. M etro. Life Ins. Co., 437 F.3d 809, 814 (8th Cir.

2006) (“W hen there is a conflict of opinion between a claimant’s treating

physicians and the plan administrator’s reviewing physicians, the plan

administrator has discretion to deny benefits unless the record does not support

denial.”); Elliott v. Sara Lee Corp., 190 F.3d 601, 606 (4th Cir. 1999) (plan

fiduciary may deny disability benefits when conflicting medical opinions are

presented); see also Sandoval v. Aetna Life & Cas. Ins. Co., 967 F.2d 377, 382

(10th Cir. 1992) (plan administrator could rely on physician’s report concluding

claimant was not disabled when it determined that the report “was more detailed,

that it contained more objective medical findings, and that his conclusions made

more sense based on the medical evidence” than a competing report concluding

claimant was disabled). In ERISA cases no special deference is due the opinion

of the claimant’s treating physician. See Black & D ecker Disability Plan v. Nord,

538 U.S. 822, 825 (2003). Although M s. M eraou suggests that consultants

employed by the Plan may have financial incentives to make a finding of “not

disabled,” Aplt. Opening Br. at 26, the Supreme Court has recognized that

contrary incentives may also motivate a claimant’s treating physician. See Black

& Decker, 538 U.S. at 832 (“[A] treating physician, in a close case, may favor a

finding of ‘disabled.’”).

                                         -12-
      M s. M eraou challenges the validity of the consultants’ opinions, however,

on several specific grounds. First, she asserts that the consultants improperly

relied on a lack of objective evidence to support the existence of her allegedly

disabling conditions. Second, she claims that the consultants failed to consider

the combined effect of her impairments on her ability to work. Third, she

challenges Dr. Bow man’s evaluation of her fibromyalgia. W e turn now to those

specific challenges.

                   1. O bjective Evidence of Disability

      M s. M eraou argues that the consultants’ opinions were flawed because they

did not deny that she has the various conditions that she claims to be disabling,

but nevertheless required “recent objective testing to indicate these conditions

exist.” Aplt. Opening Br. at 25. She contends that in light of the diagnoses

received from her own doctors over the years, it should have been unnecessary to

provide objective findings to substantiate the existence of her conditions.

      M s. M eraou’s argument rests in large part on a misunderstanding of the

consultants’ opinions. For the most part the consultants did not state that

M s. M eraou needed objective evidence to document the existence of her medical

conditions, already diagnosed by her doctors. O bjective evidence, in their

opinion, was necessary primarily to confirm the disabling severity of these

conditions.




                                        -13-
      Dr. Bowman, for example, acknowledged that M s. M eraou “has multiple

medical conditions, including a seizure disorder, history of positive rheumatoid

factor, lumbar and cervical disc disease, fibromyalgia, and migraine headaches.”

Aplt. Supp. App., Vol. I, at 237. She noted, however, the lack of evidence

regarding the currently disabling severity of these conditions. Specifically, there

was no documentation concerning M s. M eraou’s response to recent medical

procedures performed to alleviate pain, the functional deficits resulting from her

alleged disc disease, any seizure activity within the past year, or any actively

disabling arthritis symptoms. Dr. Bowman concluded that the available objective

evidence did not establish the disabling nature of her medical conditions.

      Dr. Posner noted M s. M eraou’s “positive discogram at L4-5,” her

complaints of pain, and the relief she obtained from spinal blocks and ablation

therapies. Id., Vol. II, at 323. But he concluded that “there is no objective

documented physical findings in the medical records which would, from an

orthopedic point of view , indicate that this claimant is functionally totally

disabled from performing any occupation.” Id. Dr. Posner concluded that,

because of the lack of objective evidence, he could not quantify the effect of

M s. M eraou’s spinal impairments on her ability to work.

      Dr. M endelssohn acknowledged that M s. M eraou had a history of

depression and could be experiencing emotional and cognitive difficulties. She

noted, however, that “the most recent documentation does not provide objective

                                          -14-
findings or behavioral observations substantiating how the claimant’s difficulties

are impacting her functioning and preventing her from performing useful work.”

Id. at 327.

      Although Dr. Zane acknowledged M s. M eraou’s “slightly positive

RA/A NA” (apparently referring to ragocyte and antinuclear antibody, see

M cM anus v. Barnhart, No. 5:04-CV-67-OC-GRJ, 2004 W L 3316303, at *4 nn.

37, 38 (M .D. Fla. Dec. 14, 2004)), he “could not find any clinical evidence of

objective joint findings, rashes, and hepato-renal involvement to confirm a

connective tissue disorder such as Rheumatoid Arthritis or Systemic Lupus.”

Aplt. Supp. App., Vol. II, at 320.

      Dr. Superfine agreed that M s. M eraou suffers from “fatigue, a possible

connective tissue disorder, headaches, seizure disorder, irritable [bowel] and

post-menopausal syndromes.” Id. at 317. But he concluded that there were

“insufficient physical and diagnostic findings to support a functional impairment”

of disabling severity. Id.

      The consultants did conclude, in some instances, that the diagnoses of

particular ailments were unreliable because they were based on subjective

reporting or w ere unsupported by available objective testing or other data. See,

e.g., id. at 326 (“[I]t does not appear that any behavioral observations or objective

data [concerning depression] were documented. Rather, this note primarily

provides self reported symptoms.”). Even a reliance on this reasoning, however,

                                         -15-
would not have been arbitrary and capricious. The Plan provides that “‘Total

Disability’ means the inability of [the] Participant, based upon conclusive medical

evidence, to engage in any gainful occupation for which he or she is reasonably

fitted by education, training or experience, as determined by the Plan

Administrator.” Id. at 404 (emphasis added). M s. M eraou fails to show that it

was unreasonable for the Committee to interpret this definition to require recent,

objective evidence of the existence of a condition, particularly when the

consulting physicians stated that such evidence should have been provided but

was not. “Generally, it is not unreasonable for a plan administrator to deny

benefits based upon a lack of objective evidence.” Johnson, 437 F.3d at 813

(brackets and internal quotation marks omitted); see also, e.g., Kimber v. Thiokol

Corp., 196 F.3d 1092, 1099 (10th Cir. 1999) (“A rational plan administrator could

find [a letter and two reports by a physician] insufficient [to establish disability

based on diabetes] because they do not contain supporting data for the

conclusions reached.”).

                    2. Com bined Effect of Impairments

      M s. M eraou complains that none of the consultants was asked to address

Dr. W elden’s conclusion that it is the combination of M s. M eraou’s impairments

that has made her disabled. She contends that by asking many different

specialists about her various conditions, the Committee evaluated each of her




                                          -16-
disabling conditions in a “vacuum,” an indicator of bad faith. Aplt. Opening

Br. at 27.

       But there is no reason to doubt that the Committee’s decision was based on

consideration of a combination of M s. M eraou’s conditions. M oreover, given the

absence of sufficient evidence (in the view of the individual specialists) of

functional limitations resulting from any of her conditions, it would be eminently

reasonable to infer that the combination of her conditions w ould not result in

disability.

                    3. Dr. Bow man’s E valuation of Fibromyalgia

       M s. M eraou takes issue with Dr. Bowman’s evaluation of her fibromyalgia.

She argues that the evidence that she produced concerning this condition was

sufficient to establish disability. She specifically criticizes Dr. Bowman for

requiring objective evidence of a condition which, by its very nature, can be

established only by the report of a patient’s subjective symptoms. See Welch v.

U NU M Life Ins. C o. of Am ., 382 F.3d 1078, 1087 (10th Cir. 2004) (fibromyalgia

presents conundrum for insurers and courts because no objective test exists for

proving the disease, its cause or causes are unknown, and its symptoms are

entirely subjective).

       Fibromyalgia is a disorder “‘characterized by achy pain, tenderness and

stiffness of muscles, areas of tendon insertions and adjacent soft-tissue

structures.’” Gilbertson v. Allied Signal, Inc., 328 F.3d 625, 627 n.1 (10th Cir.

                                         -17-
2003) (quoting The M erck Manual 481 (17th ed. 1999)). The condition can be

diagnosed more or less objectively by examining for pain 18 trigger points on the

body. See Hawkins v. First Union Corp. Long-Term Disability Plan, 326 F.3d

914, 919 (7th Cir. 2003). Dr. W elden’s notes indicate that M s. M eraou

experienced pain at 18 out of 18 of these trigger points. Dr. Bowman

acknowledged the diagnosis of fibromyalgia, but rejected the assertion that it was

of disabling severity, stating that M s. M eraou “is noted to have fatigue and pain

secondary to fibromyalgia. These are both subjective symptoms. The presence of

trigger points [alone] w ould not constitute a disability.” A plt. Supp. App., Vol. I,

at 237.

      M s. M eraou argues that Dr. Bowman’s comments do not provide a

convincing rationale for concluding that her fibromyalgia was not disabling. She

contends that disability cannot be rejected simply because fibromyalgia involves

only subjective symptoms. If this were true, fibromyalgia could never be

disabling, a proposition that courts have rejected. See Hawkins, 326 F.3d at 919.

She also argues that trigger points are indicators of the underlying disease process

that are used as a diagnostic tool, and that Dr. Bowman’s comment that their mere

existence does not constitute a disability is therefore irrelevant and incorrect.

      W e note, however, that the Committee did not expressly adopt

Dr. Bowman’s reasoning. It indicated instead that it could not credit

M s. M eraou’s allegations concerning fibromyalgia without more comprehensive

                                         -18-
evidence concerning her recent medical condition, which M s. M eraou failed to

supply. Although acknowledging the diagnosis of fibromyalgia, it stated that as a

general matter “there is no documentation within the last year of comprehensive

musculoskeletal, joint, or neurologic examinations to support a significant

functional impairment that would preclude you from working.” Aplt. Supp. App.,

Vol. I, at 256. In view of this deficiency, M s. M eraou was advised to submit

medical data to support her appeal, including, but not limited to, a

“Comprehensive Rheumatology evaluation.” Id. As we have noted, she

submitted some additional information, after much delay, but not a comprehensive

examination by a rheumatologist. Denial of benefits is permissible when the

allegedly disabling condition has been established only by the claimant’s

subjective complaints, and the claimant has failed to supply requested information

that would allow the administrator to determine the ongoing effect of the

condition. See Jordan v. Northrop Grumman Corp. Welfare Benefit Plan,

370 F.3d 869, 877 (9th Cir. 2004).

      In the case of a disease such as fibromyalgia, the claimant’s subjective,

uncorroborated complaints of pain constitute the only evidence of the ailment’s

severity. The medical inquiry is therefore intertwined with questions of the

claimant’s credibility, which are the province of the Plan administrator. See id. at

878 (“W ith a condition such as fibromyalgia, where the applicant’s physicians

depend entirely on the patient’s pain reports for their diagnoses, their ipse dixit

                                         -19-
cannot be unchallengeable. That would shift the discretion from the

administrator, as the plan requires, to the physicians chosen by the applicant, who

depend for their diagnoses on the applicant’s reports to them of pain.”).

M s. M eraou fails to show that the Committee’s decision, based on her failure to

submit recent, comprehensive medical evidence sufficient to establish the

disabling nature of her fibromyalgia, was arbitrary and capricious. W e therefore

reject her challenge to this aspect of the Committee’s decision.

             c. Social Security Disability Determination

      The Plan required M s. M eraou to apply for Social Security disability

benefits as a condition of receiving benefits under the Plan. The Social Security

Administration found her totally disabled, effective July 1992, and has continued

to pay her benefits since that finding was made. M s. M eraou appears to argue

that in light of the reduction in cost to the Plan of her receipt of Social Security

benefits over many years, the Plan should now be estopped from terminating her

benefits.

      To adopt this position, however, would be tantamount to requiring the Plan

administrator to continue to pay benefits so long as Social Security benefits

continue. As the district court noted, “The determination of disability under the

Social Security regime cannot be equated with the determination of disability

under the ERISA regime.” Aplt. App. at 11 (citing Black & Decker, 538 U.S. at

832). W e reject M s. M eraou’s argument that her past and continued receipt of

                                         -20-
Social Security disability benefits required TW C to continue to pay benefits under

the Plan despite its finding that she had failed to establish her entitlement to such

continued benefits under the Plan requirements.

              d. Estoppel Based on Prior Disability Determination

      M s. M eraou argues that because TW C found her disabled in 1992 and her

conditions have only worsened since then, it should be estopped from terminating

her benefits now. The terms of the Plan, however, required her to prove her

continued disability by supplying appropriate medical records. The Committee

found that she had failed to do so. If the terms of a Plan “contemplate[] the

ongoing review of all disability claims,” the initial grant of disability benefits

“does not foreclose subsequent principled review.” Kimber, 196 F.3d at 1098.

              e. District-court Review

      M s. M eraou questions whether the district court actually considered the

record as a whole, particularly since it failed to mention the videotaped interview

that she submitted to the Committee. But because our review of the district

court’s decision is de novo, any such error by the district court would be

immaterial.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court

                                                     Harris L Hartz
                                                     Circuit Judge


                                         -21-